Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec 21, 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Language in the specification should appear in proper idiomatic English and in compliance with 37 CFR 1.52(a). Two areas for suggested revision are as follows:
Paragraph 14 recites “group, series, and the like.” Clarification on the phrase “and the like” is requested.
Specification recites “a to-be-plated component”. A suggestion is “component which will receive a coating ” or “ a substrate”.
The last line of the Abstract recites: “the coating device can obtain a coating without shielding traces”. A suggested revision is as follows: “the coating device can provide 
The specification should be carefully reviewed to revise any additional language that is need of further clarification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting unit” , “first supporting portion”, “second supporting portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  claim 1 , line 1 recites “supporting a to-be-plated component” and claim 1, line 10 recites “the to-be-plated component” . A suggested revision is as follows: 
 “supporting a which is to be plated” and claim 1, line 10 recites “the 
or alternatively, 
“supporting a substrate” and claim 1, line 10 recites “the  substrate ” .  Appropriate correction is required.
Claims 2-5 and 9 are objected to for the term “the to-be-plated component”.
Claims 2-9 are objected to for their dependence on an objected claim.
Claim 3 is objected to for the phrase: “an end of the outer surface away from the to-be-plated component” .
A suggested revision is as follows: “an end of the outer surface facing away from the to-be-plated component” .
Claim 4 is objected to for the phrase: “an end of the outer surface away from the to-be-plated component” .
A suggested revision is as follows: “an end of the outer surface facing away from the to-be-plated component” .

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Num. 5,861,061 to Hayes et al (hereinafter Hayes).
Regarding claim 1, Hayes teaches a coating carrier assembly (200, 204, 208) for supporting a to-be-plated component (210), comprising: at least one supporting unit (217, left side and right inner portion) , wherein each of the at least one supporting unit comprises: a first supporting portion (portion of 217 directly under 202 on right) , a second supporting portion (portion of 217 directly under 214 on left) , wherein an annular groove (206)  is defined between the first supporting portion (portion of 217 directly under 202 on right) and the second supporting portion (portion of 217 directly under 214 on left) ; at least two ribbed plates (left side of first portion, left side of second portion), wherein the at least two ribbed plates are formed in the annular groove (206) and connected to the first supporting portion and the second supporting portion; each of the at least two ribbed plates comprises an overflow plating groove (top portion of 217) facing the to-be-plated component; and the overflow plating groove is connected to the annular groove (206). (See Hayes, Fig. 2, col. 2, lines 65-67 and col. 3, lines 1-17, Abstract.)	(See Annotated Fig. 2 below.)
Regarding claim 2, Hayes teaches a width of an end of the overflow plating groove (portion of the overflow plating groove to the right of annular groove 206) facing the to-be-plated component is equal to a width  of an end of the annular groove (206) 
	
    PNG
    media_image1.png
    693
    926
    media_image1.png
    Greyscale

Regarding claim 7, Hayes teaches a supporting plate (portion of 200 extending vertically downward from 217) wherein the at least one supporting unit (217, left side and right inner portion) is formed in the supporting plate (portion of extending vertically between 217 and 208) in an array.   (See Roy, Fig. 1, paragraph 18, Abstract.) Under the broadest reasonable interpretation, Examiner is considering the claim to meet the limitation of the claimed limitation of an array, where an array is “ a group of elements 
Regarding claim 8, Hayes teaches the supporting plate (portion of 200 extending vertically downward from 217) comprises a first surface and a second surface opposite to the first surface; the annular groove (206) is recessed from the first surface to the second surface and penetrates through the supporting plate; and the first supporting portion (portion of 217 directly under 202 on right) and the second supporting portion (portion of 217 directly under 214 on left) are both a part of the supporting plate (portion of 200 extending vertically downward from 217).  (See Hayes, Fig. 2, col. 2, lines 65-67 and col. 3, lines 1-17, Abstract.)	

Claims 1,3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20010042514 A1 to Mizuno et al (hereinafter Mizuno).
Regarding claim 1, Mizuno teaches a coating carrier assembly (31) for supporting a to-be-plated component (32), comprising: at least one supporting unit (33, 36), wherein each of the at least one supporting unit comprises: a first supporting portion (33), a second supporting portion (36), wherein an annular groove (gap which receives 36)  is defined between the first supporting portion (33) and the second supporting portion (36); at least two ribbed plates (34, 40), wherein the at least two ribbed plates (bottom protruding portion of 34) are formed in the annular groove and connected to the first supporting portion and the second supporting portion; each of the at least two ribbed plates comprises an overflow plating groove (side portion of 34, directly under 40) facing the to-be-plated component; and the overflow plating groove is 
Regarding claim 4, Mizuno teaches the first supporting portion (33) comprises an outer surface being tapered; a size of an end of the outer surface facing the to-be-plated component is larger than a size of an end of the outer surface away from the to-be-plated component; and the annular groove is defined by the outer surface and the inner surface. (See Mizuno, Fig. 5, paragraph 18, Abstract.) (See Anotated picture below.)

    PNG
    media_image2.png
    530
    840
    media_image2.png
    Greyscale

Regarding claim 7, Mizuno teaches a supporting plate (33, 34,36) wherein the at least one supporting unit (33,36)  is formed in the supporting plate (33,34,36) in an array.   (See Mizuno, Fig. 5, paragraph 18, Abstract.) (See Anotated picture below.) Under the broadest reasonable interpretation, Examiner is considering the claim to meet the limitation of the claimed limitation of an array, where an array is “ a group of elements forming a complete unit”.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20100247804 A1 to Shambhu Roy (hereinafter Roy).
Regarding claim 1, Roy teaches a coating carrier assembly (10) for supporting a to-be-plated component (104), comprising: at least one supporting unit (120, 122), wherein each of the at least one supporting unit comprises: a first supporting portion 
Regarding claim 4, Roy teaches the first supporting portion comprises an outer surface being tapered; a size of an end of the outer surface facing the to-be-plated component is larger than a size of an end of the outer surface facing away from the to-be-plated component; and the annular groove is defined by the outer surface and the inner surface. (See Roy, Fig. 1, paragraph 18, Abstract.)
Regarding claim 7, Roy teaches a supporting plate (107) wherein the at least one supporting unit (120,122) is formed in the supporting plate (107) in an array.   (See Roy, Fig. 1, paragraph 18, Abstract.) Under the broadest reasonable interpretation, Examiner is considering the claim to meet the limitation of the claimed limitation of an array, where an array is “ a group of elements forming a complete unit”. Under the broadest 
103 Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20100247804 A1 to Shambhu Roy (hereinafter Roy) and US Pat. Pub. No. 20140261163 A1 to Kishita et al (hereinafter Kishita).
Regarding claim 5, Roy teaches the to-be-plated component comprises a convex portion (portion of substrate above central area 140, Fig. 1 for example) and an edge portion (outer edge of substrate in Fig. 1.) surrounding the convex portion. (See Roy, Figs. 1 and 2.)

Kishita is directed to a liquid treatment apparatus.
Kishita teaches the edge portion (outer circumferential portion of substrate) is formed on the second supporting portion (21). (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, and 80-84). Examiner is considering the word “on” under the broadest reasonable interpretation to mean; “… position in close proximity with” . (Merriam-Webster)
It would have been obvious to a person of ordinary skill in the art before the invention effective filing date of the claimed invention to include the edge portion is formed on the second supporting portion; because Kishita teaches would enable back surface cleaning to be carried out efficiently. (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, 57-59, and 80-84).
Regarding claim 5, Roy does not explicitly teach the first supporting portion further comprises a first receiving groove; and the convex portion is received in the first receiving groove.
Kishita teaches the first supporting portion further comprises a first receiving groove (between 5 and 4 in Fig. 4); and the convex portion is received in the first receiving groove (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, and 80-84).   Examiner is considering the word “in” under the broadest reasonable 
It would have been obvious to a person of ordinary skill in the art before the invention effective filing date of the claimed invention to include the first supporting portion further comprises a first receiving groove; and the convex portion is received in the first receiving groove; because Kishita teaches would enable back surface cleaning to be carried out efficiently. (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, 57-59, 63, and 80-84).
Regarding claim 6, Roy does not explicitly teach a coating area is defined on the edge portion; and the coating area faces the annular groove and the overflow plating groove.
Kishita teaches a coating area is defined on the edge portion; and the coating area faces the annular groove and the overflow plating groove. (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, and 80-84).   Examiner is considering under the broadest reasonable interpretation for the coating area to include an area which receives a liquid including cleaning liquid.
It would have been obvious to a person of ordinary skill in the art before the invention effective filing date of the claimed invention to include a coating area is defined on the edge portion; and the coating area faces the annular groove and the overflow plating groove because Kishita teaches would enable back surface cleaning to be carried out efficiently. (See Kishita, Figs. 5-6, 9, 12, 14, 16, 21-22, Abstract, paragraph 51, 57-59, 63, and 80-84).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20100247804 A1 to Shambhu Roy (hereinafter Roy) as applied to claim 7 and further in view of US Pat. Pub. No. 20040246309 A1 to Watanabe et al (hereinafter Watanabe).
Regarding claim 9, Roy does not explicitly teach a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover plate; and the to-be-plated component is received in the at least one second receiving groove.
Watanabe is directed to a holding table for holding a substrate to receive treatment. 
Watanabe teaches a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover plate; and the to-be-plated component is received in the at least one second receiving groove. (See Watanabe, Fig. 4, Abstract, and paragraph 37.) Examiner is considering the word “in” under the broadest reasonable interpretation to mean; “… to indicate inclusion, location, or position within limits” . (Merriam-Webster) Substrate is received within the limits of the second receiving groove is met by a substrate received within the pull of the second receiving groove.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover plate; and the to-be-plated component is received in the at least one second receiving 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,861,061 to Hayes et al (hereinafter Hayes) as applied to claim 7 and further  in view of US Pat. Pub. No. 20040246309 A1 to Watanabe et al (hereinafter Watanabe).
Regarding claim 9, Hayes does not explicitly teach a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover plate; and the to-be-plated component is received in the at least one second receiving groove.
Watanabe is directed to a holding table for holding a substrate to receive treatment. 
Watanabe teaches a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover plate; and the to-be-plated component is received in the at least one second receiving groove. (See Watanabe, Fig. 4, Abstract, and paragraph 37.) Examiner is considering the word “in” under the broadest reasonable interpretation to mean; “… to indicate inclusion, location, or position within limits” . (Merriam-Webster) Substrate is received within the limits of the second receiving groove is met by a substrate received within the pull of the second receiving groove.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cover plate formed on the supporting plate; wherein at least one second receiving groove is defined in the cover 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARL KURPLE/Primary Examiner
Art Unit 1717